UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7311



VINCENT L. BARR,

                                              Plaintiff - Appellant,

          versus


G. THOMAS COOPER, JR., South Carolina Circuit
Judge; J. ERNEST KINARD, JR., South Carolina
Circuit Judge; BARBARA SCOTT, Clerk of Court
for Richland County; VINCENT SMITH, Assistant
Solicitor; HENRY DARGAN MCMASTER, Attorney
General of South Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-05-1725-2)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent L. Barr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vincent   L.   Barr   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.        See Barr v. Cooper,

No. CA-05-1725-2 (D.S.C. filed Aug. 5, 2005 & entered Aug. 8,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -